﻿153.	It gives me great pleasure to congratulate the Foreign Minister of Colombia on his election as President of the General Assembly. He is the representative of a country with which Austria feels linked by manifold close relations of friendship and co-operation. The experience of many years in foreign affairs is the best guarantee of successful work in the coming months.
154.	At the same time I should once more like to convey to his predecessor, Mr. Lazar Mojsov, our thanks and high appreciation. His tact, political understanding and tireless personal efforts in conducting the work of the thirty-second General Assembly and the three special sessions left their mark on the activities of our Organization.
155.	The first resolution of this session of the General Assembly concerned the admission of Solomon Islands as . the one hundred and fiftieth Member of the United Nations. We most cordially welcome the representatives of our new Member State. Their presence is fresh proof of our Organization's claim to universality. I should like to add my sincere hope that next year we shall be able to welcome additional new members including, in particular, an independent Namibia and an independent Zimbabwe.
156.	Humanity has not yet learned how to resolve its problems and conflicts and how to avoid clashes of interest. The longing for peace and security is deeply rooted in man's nature. This Organization was created as an instrument to achieve that goal.
157.	However, despite the existence of the United Nations, force is still used as a means to resolve conflicts. History demonstrates that conflicts are and will be part of human life. What we need therefore are effective measures to resolve these conflicts peacefully. The traditional methods of international law for peaceful settlement of disputes, such as arbitration, have very often proved ineffective. New possibilities should be sought.
158.	Everyday experience and the evolution of science show that people and social systems can change, and indeed do change. However, such changes take much more time than the Utopians and impatient social critics would want us to believe. To suppose that man is infinitely malleable and ductile is just as untrue as to believe that his behaviour is predestined by nature and that he is incapable of adapting to new insights.
159.	For generations torture was accepted, even as a legitimate means of criminal procedure. Only in the last century has it been legally abolished. We should take this example as proof that the pessimistic outlook about the development of our civilization and culture that is so popular nowadays is not justified, but is merely a confession of lack of courage and imagination.
160.	The recourse to force, nowadays technically sophisticated; is a declaration of bankruptcy of man's ingenuity. With courage and determination man should be able to find and utilize alternatives to the use of force in settling unavoidable conflicts. I believe in man's creative potential. It is one of the priority tasks of this Organization to mobilize this potential.
161.	It is the duty of the United Nations to replace the recourse to the use of force-a crude method of solving conflicts by a different and more refined system for coping with international problems.
162.	In responding to this challenge, the United Nations has established a system for peace-keeping operations. These measures have proved to be effective under specific circumstances. We believe that there is much scope for their further development and for the widening of their field of application. We have therefore listened with great interest to the proposals for strengthening the United Nations machinery for peace-keeping operations which have been put forward from this rostrum by the Foreign Minister of Norway.
163.	Further efforts within the United Nations system to Advise, in addition to peace-keeping operations, alternative and complementary methods for the peaceful settlement of disputes are, however necessary. In this regard the proposal for the establishment of a university of peace submitted to the Assembly yesterday by the President of Costa Rica filth meeting, paras. 106-119] deserves our special interest.
164.	In a world which still regards force as a resort for settling conflicts in a. world which is armed to an unprecedented degree, no effort should be spared to avoid conflicts. The policy of detente has proved an effective means of achieving this goal. In recent years the relations between the most heavily armed States of the world .and their allies have been decisively influenced by this new policy.
165.	!t seems to me that, despite various setbacks which are at least partly the result of differing interpretations of the basic premises, the will to continue the process of detente between the East and West still represents a guiding factor for present-day foreign policy. Today the policy of detente seems to me the only realistic way to reconcile conflicting positions, which are unavoidable in our pluralistic world. The Final Act adopted at the Helsinki Conference on Security and Co-operation in Europe four years ago was a highlight of this policy.
166.	It cannot be denied that the Belgrade review session of the Conference on Security and Co-operation in Europe, which was held pursuant to that Final Act, has not fulfilled all these hopes. However, it was possible to conclude the Conference with a pledge by all participants fully to implement the Final Act of Helsinki.
167.	As a neutral State at the crossroad? between East and West, Austria has always perceived its role to be that of serving as a balancing and stabilizing element in the international community by promoting this process of detente.
168.	I have spoken of the process of detente between East and West. But detente is not a regional problem. It should be placed in a world-wide context. As I see it, the process of detente between East and West must be reflected throughout the world. It is inseparable from the vital challenges our world faces. Its continuation and expansion seems impossible in this interdependent world without the introduction of genuine disarmament measures. In addition, detente will not achieve its goal unless effective steps are taken towards a just international economic order.
169.	Efforts to halt the continuing arms race have increased at all levels over the years, and some-but only limited—success has been achieved. But, in recent years we have failed to see significant results. The nuclear and conventional arms race has reached such proportions and has developed such a dynamic of its own that each small step towards arms limitation is by far offset by greater advances in arms technology. The longer we delay effective measures the harder it will become to control these developments.
170.	The essential questions in the field of disarmament today lie in the area of qualitative developments. We must ask ourselves, therefore, whether the community of States can be successful in its endeavours to halt and reverse the arms race if it continues to concern itself mainly with quantitative restrictions.
171.	The tenth special session of the General Assembly, which was devoted to disarmament, was of significance for the struggle for disarmament and arms limitation. It gave a number of smaller States, including Austria, the opportunity to express their profound concern over developments beyond their control.
172.	We certainly recognize the importance of the consensus reached on the basis of the Final Document.
Nevertheless we should not ignore the fact that that document contains for the most part only general statements and procedural decisions.
173.	It is a matter of great concern to me that today, several months after the conclusion of the special session on disarmament, an agreement at the second series of the Strategic Arms Limitation Talks still exists only in our expectations. It is also to be noted that there is, unfortunately, little or no progress in the efforts to reach a treaty banning chemical weapons. The negotiations on a reduction of armed forces and armaments as well as related measures in Central Europe have not achieved any substantive success. The same is true in respect of a comprehensive test-ban treaty. It is an illusion to believe that an enumeration of desirable measures can of itself replace those measures. Austria is surrounded by enormous nuclear and conventional weapons potential. Therefore, in our view, concrete measurable steps for disarmament and arms limitation and a realistic approach to the disarmament question are indispensable. It is necessary in this context to recall once more the primary responsibility of the big Powers, and in particular the two leading nuclear-weapon States. We cannot expect any genuine progress towards disarmament at the global or even regional level unless those Powers agree to significant and concrete measures.
174.	In international economic relations we face two possibilities: national egoism and crises connected therewith or with the reconciliation of interests. If we opt for the second alternative, which indeed seems the only acceptable one, then we have to find new forms of co-operation.
175.	Therefore it is urgent that agreement be reached at the forthcoming debate in the plenary General Assembly on the functions and the mandate of the Committee Established under General Assembly Resolution 32/174. The continuation of the North-South dialogue in the United Nations is vital, and the Committee must be in a position to carry out the important tasks assigned to it.
176.	In this connexion I should like to refer to the proposals put forward by my country concerning the establishment of a multilateral financing mechanism to promote a massive transfer of resources to developing countries.  The implementation of this initiative would enable those countries to achieve an accelerated development of their infrastructures. We note with satisfaction the increasing interest in this new development scheme. The basic idea of this initiative might provide the terms of reference for a mandate for the Secretary-General to examine and recommend the most appropriate measures for its realization.
177.	The preparations for the fifth session of UNCTAD, which will take place in May 1979 in Manila at the generous invitation of the Philippines Government, also warrant our special attention. We welcome the decision taken a few weeks ago to resume in November of this year the negotiations on a common fund within the framework of UNCTAD.  In my opinion, concrete progress in this field would undoubtedly have a favourable influence, not only on international commodities policy, but also on the continuation of the North-South dialogue.
178.	Science and technology also play an extremely important role in the promotion of growth and development within the framework of a new international economic order.
179.	The United Nations Conference on Science and Technology for Development, which is to be held in Vienna in August 1979, is an excellent opportunity for steps to be taken in this field. Austria is doing its utmost to contribute to the success of the Conference and to ensure the best possible organization of this very important international meeting. I am confident that the General Assembly will give its special attention to the preparation of the Conference.
180.	Austria's commitment to the protection of human rights, including the fight against apartheid, is well known. Speaking of human rights, I have in mind political and civil rights as well as fundamental social, economic and cultural rights, which are indivisible. In supporting the cause of human rights it is our primary objective to help the individual. At the same time, we believe that we thus contribute also to the maintenance of world peace. Only in a world in which human rights are protected—and I mean all human rights—only in such a world will peace be guaranteed. It is not least for this reason that respect for human rights is today acknowledged to be an internationally recognized principle, enjoying equal status with other recognized principles governing international relations.
181.	Today, the scope and the content of human rights have been largely consolidated and codified. Of course, this fact should not preclude further development in specific fields, such as the campaigns against torture and the death penalty, which we firmly support. Now the time has come to .intensify our efforts to achieve the effective implementation of human rights. In this respect effective procedures and institutions, and also education, play an important role. The International Congress on the Teaching of Human Rights, held in Vienna from 12 to 16 September 1978, at the invitation of UNESCO, endorsed this view and proposed, inter alia, the establishment of a voluntary fund for the furtherance of knowledge in the field of human rights through education and information. The fact that we are celebrating this year the thirtieth anniversary of the adoption of the Universal Declaration of Human Rights offers a very sound reason for translating that proposal into reality.
182.	I should like to emphasize Austria's readiness to support the establishment of such a fund and urge all interested parties to endorse the proposal.
183.	Last year in the General Assembly, Austria put forward a proposal  designed to increase the security of international civil aviation. That initiative culminated in the General Assembly's appeal to all States that have not yet

ratified the Conventions of Tokyo, The Hague and Montreal to do so at the earliest possible date. This resolution was adopted in the context of measures designed to combat the scourge of international terrorism.
184.	In this connexion permit me to make some basic remarks concerning terrorism. Austria has and has always had, great sympathy for all those who are denied fundamental rights. It is the task of the international community to help the oppressed to obtain their rights and Austria will continue to share this responsibility. The use of force is not an appropriate way to secure these rights. Not least for this reason, we believe that there can be no justification for terrorism. As a member of the Ad Hoc Committee on International Terrorism, my country has repeatedly urged that concrete measures be taken as speedily as possible to eradicate this dangerous threat to mankind.
185.	I should now like to refer to conflict areas considered by this Assembly.
186.	The efforts to solve the Middle East problem have taken a new and, we hope, positive turn at the Camp David talks. However, we are well aware that those talks have left certain essential questions unresolved. Further intensive efforts and negotiations and the involvement of all the parties concerned will be necessary for the peaceful solution, of this burning problem, a problem which, if it persists, will remain a threat to world peace. We recognize the will of the partners in the Camp David talks to achieve peace. This goodwill has generated new hope. Of course, this hope will only prove justified if negotiations are conducted in a spirit of mutual understanding and with an open mind. A successful outcome Of these negotiations would require the faithful application of the letter and spirit of Security Council resolution 242 (1967).
187.	In Lebanon thousands of innocent people have lost their lives and homes, a tragic situation which still continues. These events remind us of the urgent need to establish a lasting peace in the whole region.
188.	My country is also particularly concerned about the fate of Cyprus. It is therefore with disappointment that we have noted that the intercommunal talks have still not produced any result. I appeal to the parties to the conflict to continue to use the good offices of the Secretary-General and to give him every support in his quest for a lasting solution that will guarantee individual safety and the security of the communities.
189.	After a period of guarded optimism about developments in southern Africa prompted by progress on the question of Namibia, we must acknowledge serious setbacks which endanger a peaceful development in that area. Year after year in this body we have striven to guide Namibia one step further along the road to independence. This year we had thought we could register progress, and cherished the hope that as early as next year Namibia would be a sovereign Member of our Organization. In the light of the regrettable announcement of the South African Government of its intention to hold elections in Namibia without United Nations participation, that hope seems to have been premature. My country supported the proposal for a solution submitted to the Security Council because it was based on democratic ideas to which we are committed. We call on all parties concerned to let moderation and reason prevail, and urge the Government of South Africa to reconsider its decision. We are firmly convinced that the plan before the Security Council still represents a basis on which all the parties could and should unite. At this point, reference must be made to the responsibility, the enormous responsibility, that rests with the Government of the Republic of South Africa for further developments in southern Africa.
190.	We have always advocated that conflicts be resolved by peaceful means, by negotiation between all the parties concerned. Therefore, the developments in Zimbabwe, with the increasing escalation of violence, fill us with the deepest concern. It is imperative that an effort be made, at the eleventh hour as it were, to work out a solution with the participation of all the parties. In the difficult years that lie behind us, the leaders of the front-line States have displayed the wisdom of great statesmen. They and the other parties striving to achieve a peaceful solution carry great responsibility in this increasingly difficult situation.
191.	United Nations peace-keeping operations are today acknowledged to be the most important means to pave the way for the peaceful settlement of conflicts. As a neutral State, Austria views her participation in these operations as an opportunity for effectively contributing to the attainment of the purposes of the United Nations. It is in the light of this consideration that Austria has declared its readiness to take part in a United Nations operation in Namibia, which I hope is still a real possibility.
192.	In the field of peace-keeping, the Secretary-General deserves our special recognition for his tireless efforts to facilitate peaceful solutions in Cyprus, in the Middle East and in Namibia.
193.	Our thanks also go to the troops who, often in difficult conditions, have performed their duty splendidly under the United Nations flag. I offer a reverent tribute to the memory of all those soldiers who lost their lives in performing their duty in the service of the United Nations.
194.	Many nations participate in these United Nations operations either directly or with support measures, thereby helping to. enhance the Organization's image and credibility throughout the world. However, the current state of the financing of the peace-keeping operations is a matter for concern. I should like to call on all Member States to make their contributions to the United Nations peace-keeping operations.
195.	In conclusion, permit me to say a few words about two questions of particular and immediate importance to my country.
19 See Official Records of the Security Council, Thirty-third Year, Supplement for April, May and June 1978, document S/12636.
196.	In accordance with past practice, I should like to refer to the question of the South Tyrol, which is a matter of special concern in our relations with Italy. Concerning this question, on which the General Assembly adopted resolutions 1497 (XV) and 1661 (XVI), I can report that further progress has been possible with respect to increasing autonomy for the South Tyrol. However, we cannot conceal our disappointment that a number of measures, some of them very important, are bull awaiting implementation. We hope that continued efforts will soon lead to the solution of the remaining problems.
197.	The other issue of special concern to Austria is to ensure optimal use of the Donaupark Centre in Vienna. The construction of this Centre is a visible expression of Austria's active engagement in the work of the United Nations. The Centre will be inaugurated in August 1979 and will serve as permanent headquarters for IAEA and UNIDO as well as those units of the United Nations system which, in accordance with General Assembly resolution 31/194, will move to Vienna. It will be up to this General Assembly to adopt, on the basis of this resolution, the final steps to be taken to ensure optimal use of the Donaupark Centre. We are therefore looking forward with interest to the report of the Secretary-General which will be before this Assembly under item 103 of the agenda.
198.	Austria is confident that its considerable efforts resulting in the construction of the centre and its rent-free offer to the United Nations will find their recognition in a decision which will guarantee its full utilization by the United Nations system, thus ensuring considerable organizational benefits for the United Nations.
199.	On the agenda of this General Assembly are a great number of very difficult problems which await an urgent solution. I have attempted to elaborate on some of these issues. We see in the United Nations a most valuable and indeed indispensable instrument to meet the great and often interconnected challenges with which the international community is confronted. The General Assembly is probably the only forum where the co-operative efforts of all Member States can unite in order to find an adequate response to these challenges. Austria will continue making its contribution to these joint efforts.
















